Name: Council Regulation (EEC) No 1358/80 of 5 June 1980 fixing the guide price and the intervention price for adult bovine animals for the 1980/81 marketing year and introducing a Community grading scale for carcases of adult bovine animals
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31980R1358Council Regulation (EEC) No 1358/80 of 5 June 1980 fixing the guide price and the intervention price for adult bovine animals for the 1980/81 marketing year and introducing a Community grading scale for carcases of adult bovine animals Official Journal L 140 , 05/06/1980 P. 0004 - 0005 Greek special edition: Chapter 03 Volume 28 P. 0197 ****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 329 , 24 . 12 . 1979 , P . 15 . ( 3 ) OJ NO C 97 , 21 . 4 . 1980 , P . 33 . ( 4 ) OPINION DELIVERED ON 26 MARCH 1980 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 5 ) OJ NO L 136 , 1 . 6 . 1980 , P . 1 . COUNCIL REGULATION ( EEC ) NO 1358/80 OF 5 JUNE 1980 FIXING THE GUIDE PRICE AND THE INTERVENTION PRICE FOR ADULT BOVINE ANIMALS FOR THE 1980/81 MARKETING YEAR AND INTRODUCING A COMMUNITY GRADING SCALE FOR CARCASES OF ADULT BOVINE ANIMALS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2916/79 ( 2 ), AND IN PARTICULAR ARTICLE 3 ( 3 ), THE FIRST PARAGRAPH OF ARTICLE 4 AND THE SECOND SUBPARAGRAPH OF ARTICLE 6 ( 4 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ), WHEREAS , WHEN THE GUIDE PRICE FOR ADULT BOVINE ANIMALS IS FIXED , ACCOUNT SHOULD BE TAKEN BOTH OF THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY AND OF THE CONTRIBUTION WHICH THE COMMUNITY DESIRES TO MAKE TO THE HARMONIOUS DEVELOPMENT OF WORLD TRADE ; WHEREAS THE COMMON AGRICULTURAL POLICY AIMS INTER ALIA TO ENSURE A FAIR STANDARD OF LIVING FOR THE AGRICULTURAL COMMUNITY , TO GUARANTEE THE AVAILABILITY OF SUPPLIES AND TO ENSURE THAT SUPPLIES REACH CONSUMERS AT REASONABLE PRICES ; WHEREAS THE GUIDE PRICE MUST BE FIXED IN ACCORDANCE WITH THE CRITERIA LAID DOWN IN ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) NO 805/68 ; WHEREAS FOR THE 1980/81 MARKETING YEAR IT SHOULD BE FIXED AT A HIGHER LEVEL THAN THAT ADOPTED FOR THE PREVIOUS MARKETING YEAR ; WHEREAS , IN VIEW OF THE CURRENT ECONOMIC SITUATION ON THE BEEF AND VEAL MARKET , THE INTERVENTION PRICE FOR ADULT BOVINE ANIMALS FOR THE 1980/81 MARKETING YEAR SHOULD BE FIXED AT THE SAME LEVEL IN RELATION TO THE GUIDE PRICE AS THAT ADOPTED FOR THE PREVIOUS MARKETING YEAR ; WHEREAS , UNDER ARTICLE 6 ( 3 ) OF REGULATION ( EEC ) NO 805/68 , THE INTERVENTION AGENCIES MUST BUY IN BEEF AND VEAL OFFERED TO THEM WHEN AVERAGE PRICES ON THE COMMUNITY MARKET ARE BELOW THE INTERVENTION PRICE ; WHEREAS , UNDER ARTICLE 6 ( 1 ) OF THE SAME REGULATION , THE INTERVENTION AGENCIES BUY IN , HAVING REGARD TO THE CHARACTERISTICS OF THE PRODUCTION OF THE MEMBER STATE TO WHICH THEY BELONG , MEAT OFFERED TO THEM WHICH HAS CERTAIN QUALITY CHARACTERISTICS ; WHEREAS , IN THE LIGHT OF THE EXPERIENCE OF RECENT YEARS AND FORESEEABLE MARKET TRENDS , PROVISION SHOULD BE MADE FOR THE 1980/81 MARKETING YEAR FOR SUSPENDING , IN RESPECT OF EACH MEMBER STATE OR IN RESPECT OF CERTAIN REGIONS OF MEMBER STATES , INTERVENTION BUYING-IN OF EACH OF THESE QUALITIES WHEN IT IS FOUND THAT THEIR PRICE ON THE REPRESENTATIVE MARKETS OF THE MEMBER STATE OR THE REGION IN QUESTION EXCEEDS THEIR MAXIMUM BUYING-IN PRICE OVER A CERTAIN PERIOD ; WHEREAS , AS A RESULT OF DEVELOPMENTS IN THE SYSTEM FOR MARKETING BEEF AND VEAL , A COMMUNITY GRADING SCALE FOR CARCASES OF ADULT BOVINE ANIMALS MUST BE DETERMINED ; WHEREAS THE ESTABLISHMENT OF SUCH A SCALE GIVES RISE TO NUMEROUS TECHNICAL PROBLEMS IN CERTAIN MEMBER STATES ; WHEREAS PROVISION FOR APPLYING THIS SCALE MUST NOT BE MADE UNTIL THE BEGINNING OF THE 1981/82 MARKETING YEAR AND THOSE MEMBER STATES EXPERIENCING DIFFICULTIES IN ITS APPLICATION MUST BE GIVEN THE POSSIBILITY OF IMPLEMENTING IT GRADUALLY ; WHEREAS THE ARRANGEMENT APPLICABLE UNTIL 1 JUNE 1980 HAVING BEEN KEPT IN APPLICATION BY REGULATION ( EEC ) NO 1390/80 ( 5 ) AS A PRECAUTION AND SUBJECT TO NEW PROVISIONS , THE NEW ARRANGEMENT SHOULD BE APPLIED WITH RETROACTIVE EFFECT AS FROM 2 JUNE , HAS ADOPTED THIS REGULATION : ARTICLE 1 FOR THE 1980/81 MARKETING YEAR THE GUIDE PRICE FOR ADULT BOVINE ANIMALS SHALL BE 160.76 ECU PER 100 KILOGRAMS LIVE WEIGHT . ARTICLE 2 FOR THE 1980/81 MARKETING YEAR : - THE INTERVENTION PRICE REFERRED TO IN THE SECOND SUBPARAGRAPH OF ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 805/68 SHALL BE 144.68 ECU PER 100 KILOGRAMS LIVE WEIGHT , - THE PRICE LEVEL REFERRED TO IN THE FIRST SENTENCE OF ARTICLE 6 ( 3 ) OF REGULATION ( EEC ) NO 805/68 SHALL BE 144.68 ECU PER 100 KILOGRAMS LIVE WEIGHT . ARTICLE 3 FOR THE 1980/81 MARKETING YEAR : 1 . BY WAY OF DEROGATION FROM ARTICLE 6 ( 1 ) AND ( 3 ) OF REGULATION ( EEC ) NO 805/68 , BUYING-IN BY THE INTERVENTION AGENCIES OF ONE OR MORE QUALITIES TO BE DETERMINED OF FRESH OR CHILLED MEAT , FALLING WITHIN SUBHEADINGS 02.01 A II A ) 1 , 02.01 A II A ) 2 AND 02.01 A II A ) 3 OF THE COMMON CUSTOMS TARIFF , MAY BE PARTIALLY OR WHOLLY SUSPENDED IN A MEMBER STATE OR IN A REGION OF A MEMBER STATE : ( A ) BY THE COMMISSION , ACCORDING TO THE PROCEDURE LAID DOWN IN POINT 4 , WHERE THE MARKET PRICE FOR THE QUALITY OR QUALITIES IN QUESTION , RECORDED IN ACCORDANCE WITH ARTICLE 12 ( 6 ) OF REGULATION ( EEC ) NO 805/68 ON THE REPRESENTATIVE MARKETS OF THE MEMBER STATE IN QUESTION REMAINS - DURING A PERIOD OF THREE CONSECUTIVE WEEKS - ABOVE 100 % AND EQUAL TO OR LESS THAN 102 % OF THE MAXIMUM BUYING-IN PRICE FIXED FOR THAT QUALITY OR THOSE QUALITIES IN ACCORDANCE WITH POINT 3 ; ( B ) BY THE COMMISSION , WHERE THE MARKET PRICE REFERRED TO IN ( A ) REMAINS - DURING A PERIOD OF THREE CONSECUTIVE WEEKS - ABOVE 102 % OF THE MAXIMUM BUYING-IN PRICE REFERRED TO IN ( A ). 2 . IF THE BUYING-IN BY THE INTERVENTION AGENCIES HAS BEEN SUSPENDED PURSUANT TO POINT 1 , THE COMMISSION SHALL DECIDE TO RESUME THE BUYING-IN , WHERE THE MARKET PRICE FOR THAT QUALITY OR THOSE QUALITIES REMAINS AT THE SAME LEVEL OR LESS THAN THE MAXIMUM BUYING-IN PRICE DURING A PERIOD OF TWO CONSECUTIVE WEEKS . 3 . THE MAXIMUM BUYING-IN PRICE SHALL BE CALCULATED FOR EACH OF THE QUALITIES DETERMINED BY APPLYING TO AN AMOUNT EQUAL TO 90 % OF THE GUIDE PRICE A COEFFICIENT EXPRESSING THE NORMAL RELATIONSHIP , ADJUSTED ACCORDING TO THE CHARACTERISTICS OF EACH MEMBER STATE ' S PRODUCTION , BETWEEN THE PRICE FOR THE QUALITY IN QUESTION AND THE PRICE OF ADULT BOVINE ANIMALS RECORDED IN ACCORDANCE WITH ARTICLE 12 ( 6 ) OF REGULATION ( EEC ) NO 805/68 ON THE REPRESENTATIVE MARKETS OF THE COMMUNITY . 4 . DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 . ARTICLE 4 1 . THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION ON A QUALIFIED MAJORITY , SHALL BEFORE 31 JANUARY 1981 ADOPT THE NECESSARY TECHNICAL PROCEDURES FOR IMPLEMENTING A COMMUNITY GRADING SCALE FOR CARCASES OF ADULT BOVINE ANIMALS FROM THE BEGINNING OF THE 1981/82 MARKETING YEAR . 2 . THIS SCALE SHALL BE APPLIED AT THE BEGINNING OF THE 1981/82 MARKETING YEAR TO CARCASES OF ADULT BOVINE ANIMALS SLAUGHTERED IN THE COMMUNITY , IN PARTICULAR FOR RECORDING PRICES AND FOR INTERVENTION MEASURES . 3 . HOWEVER , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 AND UP TO THE END OF THE 1982/83 MARKETING YEAR , APPLICATION OF THE SCALE PROVIDED FOR IN PARAGRAPH 1 ABOVE MAY , IN ONE OR MORE MEMBER STATES , BE RESTRICTED TO INTERVENTION MEASURES . ARTICLE 5 THIS REGULATION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY AS FROM 2 JUNE 1980 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 5 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA